Citation Nr: 1122787	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-40 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to an annual clothing allowance for the 2008 calendar year.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 administrative decision of the Omaha, Nebraska, Department of Veterans Affairs' (VA) Medical Center (MC), which denied the benefit currently sought on appeal.

An additional VA treatment record dated in November 2009 was added to the claims file following the October 2009 certification of this appeal to the Board.  However, this record is unrelated to the Veteran's current appeal, because it is dated in 2009 and the Veteran is only filing a claim for a clothing allowance for the 2008 calendar year.  Thus, the recently added medical record is in no way pertinent or relevant to the claim on appeal, and as such, solicitation of a waiver for the initial consideration by the VA Regional Office (RO) of this evidence is not necessary.


FINDINGS OF FACT

1.  In a June 2008 rating decision, the RO granted service connection for the Veteran's loss of use of his bilateral lower extremities and assigned a 100 percent schedular disabling rating, effective from February 7, 2008, the day following the Veteran's discharge from the active military service.  In the decision, the RO also granted the Veteran entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350(c) and (f) (2010) for loss of use of both of his lower extremities, effective from February 7, 2008.  

2.  In June 2008, the Veteran was provided a wheelchair by VA for his service-connected loss of use of the bilateral lower extremities.

3.  In a September 2008 statement, VA determined that the Veteran's wheelchair causes damage to his clothing.

4.  Entitlement to an annual clothing allowance was established in June 2008, when VA granted service connection for the Veteran's loss of use of his lower extremities and assigned a 100 percent schedular rating, awarded the Veteran SMC based on the loss of use of his lower extremities, and provided the Veteran with a wheelchair because of his service-connected loss of use of his bilateral extremities.

5.  On August 18, 2008, within one year of establishing entitlement to an annual clothing allowance, the Veteran filed his formal claim for an annual clothing allowance for the 2008 calendar year with the Omaha, Nebraska, VAMC.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the 2008 calendar year have been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2008 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The grant of an annual clothing allowance for the calendar year 2008 constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

Clothing Allowance Claim

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f); or (2) the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to ware or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements of paragraph (a) of this section as of that date (that is, as of August 1st).  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously established entitlement.  38 C.F.R. § 3.810(b).
Importantly for the case here, 38 C.F.R. § 3.810 further states that except as provided in paragraph (c)(2) of this section, the application for clothing allowance must be filed within 1 year of the anniversary date (August 1st) for which entitlement is initially established; otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1st) and terminate on July 31st of the following year.  38 C.F.R. § 3.810(c)(1).  If the initial determination of service connection for the qualifying disability is made subsequent to an anniversary date for which entitlement is established, then the application for clothing allowance may be filed within 1 year from the date of notification to the veteran of such determination.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).

As previously mentioned, in a June 2008 rating decision, the RO granted service connection for the loss of use of the Veteran's bilateral lower extremities.  VA assigned a 100 percent schedular disability rating, effective February 7, 2008.  Additionally, SMC was awarded in the June 2008 decision for the Veteran's loss of use of his lower extremities, pursuant to 38 C.F.R. § 3.350 (c) and (f), effective from February 7, 2008.  In June 2008, VA also provided the Veteran with a wheelchair because of his service-connected loss of use of his bilateral extremities.  On August 18, 2008, the Omaha, Nebraska, VAMC received the Veteran's formal claim for an annual clothing allowance for the 2008 calendar year.  In the Veteran's claim, he maintained that the constant use of the wheelchair causes excess wear and tear to his clothing.  

The dispositive issues in this case are when entitlement to the clothing allowance arose, the timing of the Veteran's application for the clothing allowance, and a determination that the wheelchair prescribed by VA tended to wear out clothing.  

Taking the first and second issues, the RO issued a decision in June 2008 that granted service connection for loss of use of both of the Veteran's lower extremities and assigned a 100 percent schedular evaluation, effective from the effective date of service connection, February 7, 2008.  Additionally, entitlement to SMC was also established in the June 2008 decision based on the loss of use of both of his lower extremities.  Notice of that determination was sent to the Veteran on June 27, 2008.  At that time, the Veteran did not expressly request the annual clothing allowance, and the RO did not provide information on the criteria for the allowance or the VA formal application for the allowance.  Nevertheless, after the Veteran was granted service connection and SMC, with a 100 percent schedular rating for loss of use of his lower extremities, the Veteran received a wheelchair from VA for his service-connected loss of use of his lower extremities in June 2008.  Thus, resolving all doubt in favor of the Veteran, the Veteran's initial 100 percent schedular disability rating, coupled with the receipt of a wheelchair and SMC for the loss of use of the lower extremities, serves as evidence of the Veteran's entitlement to a clothing allowance for the 2008 calendar year.  Following the Veteran's entitlement to an annual clothing allowance in June 2008, the Veteran subsequently followed up with a formal claim for a clothing allowance in August 2008, within one year of the date on which entitlement was established.  The Veteran could not have reasonably been expected to pursue a request for the clothing allowance until he met the criteria to warrant such an allowance.  As mentioned, the criteria were not met for basic eligibility for the clothing allowance until the June 2008 rating decision was issued, and the Veteran wasted no time in filing a claim for the clothing allowance in August 2008 - less than two months after his entitlement had been established.  The clothing allowance claim was received within one year of the initial entitlement to the clothing allowance benefit based on the loss of use of the bilateral lower extremities.  

Regarding the third issue, the Veteran was prescribed a wheelchair for his service-connected loss of use of the bilateral extremities in June 2008.  In a September 2008 statement, the VAMC determined that the Veteran was prescribed a wheelchair for his service-connected loss of use of the bilateral extremities and that this wheelchair caused damage to his clothes.  Although VA indicated in the September 2008 administrative decision at issue in this case that the Veteran was not eligible for the 2008 clothing allowance, VA did note in its decision that the Veteran would be eligible for the 2009 clothing allowance, presumably based on the September 2008 statement.  Thus, VA conceded that the wheelchair prescribed for the Veteran's service-connected loss of use of the bilateral extremities caused clothing damage. 

In short, the Veteran's clothing allowance claim was timely filed and was based on his entitlement occurring prior to August 1, 2008.  Further, the evidence of record establishes that the Veteran's service-connected loss of use of the bilateral extremities causes clothing damage.  Thus, entitlement to an annual clothing allowance for the 2008 calendar year is warranted.

Importantly, the facts in this case are not in dispute, and this case turns on regulatory interpretation.  It is recognized that the Omaha, Nebraska, VAMC interprets the applicable regulations differently.  In the September 2008 administrative decision, the VAMC denied the Veteran's claim because the "evidence does not show that because of a service-connected disability you wear or use a prosthetic device or orthopedic appliance which tends to wear out clothing or because of a service-connected skin condition you use a medication that causes irreparable damage to your outer garments."  Further, in the October 2008 statement of the case (SOC), the VAMC denied the Veteran's claim because the Veteran "received his manual wheelchair in June of 2008 and his electric wheelchair in July of 2008.  Thus, he is not entitled to the 2008 clothing allowance benefit."  It appears, based on these statements, that the VAMC's interpretation of the regulations means that the VAMC did not believe the Veteran had met the criteria to be entitled to the annual clothing allowance prior to August 1, 2008 and, that his claim was filed after the August 1st deadline.  

While the Board recognizes that the Veteran did not file his claim until after August 1, 2008, by contrast, the Board interprets 38 C.F.R. § 3.810 to mean that a veteran is entitled to the annual clothing allowance if his or her entitlement to the annual clothing allowance is established prior to August 1st of that calendar year, as long as the claim is filed within one year of the August 1st date of the year that entitlement is established.  In other words, once entitlement has been established, under 38 C.F.R. § 3.810, the veteran must then file a formal claim for the annual clothing allowance within one year of his or her entitlement having been established.  The veteran does not need to file a formal claim for an annual clothing allowance by August 1st of the calendar year, so long as the veteran's entitlement to the clothing allowance has been established by August 1st of that calendar year and the veteran files a formal claim for the clothing allowance within one year of establishing entitlement to the allowance.  

As stated previously, based on this interpretation of the regulation, the Veteran met the criteria for entitlement to an annual clothing allowance in June 2008; thus, the Veteran was entitled to an annual clothing allowance prior to August 1, 2008, and, the fact that he filed his claim within one year of his entitlement means that he warrants payment of the benefit in the year entitlement occurred, which in this case was 2008.  

In this regard, there is no doubt that the regulations governing the timing of initial payment and entitlement for a clothing allowance are ambiguous, and certainly open to interpretation.  In this decision, the Board has reasonably interpreted VA's own laws and regulations in a way most favorable to the Veteran.  That is not to say that the VAMC's interpretation is incorrect; but rather, given the regulation's ambiguity, there are at least two ways to interpret the meaning of the regulation as it pertains to this case, and the Board has reasonably interpreted the regulation in a way that is more favorable to the Veteran.  See Chevron U.S.A., Inc., v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 81 L.Ed.2d. 694 (1984).  

In light of the foregoing, and resolving all doubt in favor of the Veteran, entitlement to an annual clothing allowance for the 2008 calendar year is warranted.


ORDER

Entitlement to an annual clothing allowance for the 2008 calendar year is granted, payable on August 1, 2008.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


